Citation Nr: 0521370	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  03-33 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to an increased disability rating for service-
connected post-traumatic stress disorder (PTSD), currently 
evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Wade R. Bosley, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1968, including service in Vietnam.  

In April 2002, the veteran claimed entitlement to service 
connection for PTSD.  
He testified at a formal hearing conducted by a Decision 
Review Officer (DRO) at the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana in June 
2003.  In July 2003, a DRO decision granted service 
connection for PTSD; a 30 percent disability rating was 
assigned.  The veteran appealed the assigned disability 
rating to the Board of Veterans' Appeals (the Board).

This case was previously before the Board in September 2004.  
At that time, the case was remanded to obtain a transcript of 
the above-mentioned June 2003 DRO hearing.  The transcript of 
the hearing has since been associated with the veteran's VA 
claims folder.


FINDING OF FACT

The veteran's PTSD is manifested by nightmares and flashbacks 
that cause problems sleeping, hypervigilance, exaggerated 
startle response, and irritability, resulting in occupational 
and social impairment with some decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.


CONCLUSION OF LAW

The criteria for an increased disability rating for PTSD are 
not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2004).





REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that his service-connected PTSD should 
be rated higher than the currently assigned 30 percent 
rating.

In the interest of clarity, the Board will review the 
applicable law and regulations and then proceed to analyze 
the claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA) [codified as amended at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107].  The VCAA eliminated the former statutory 
requirement that claims be well grounded.  Cf. 38 U.S.C.A. § 
5107(a) (West 1991).  The VCAA includes an enhanced duty on 
the part of VA to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA also redefines the obligations of VA with respect to 
its statutory duty to assist claimants in the development of 
their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2004).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the October 2003 statement of the case (SOC) and 
the April 2005 supplemental statement of the case (SSOC) of 
the pertinent law and regulations, of the need to submit 
additional evidence on his claim, and of the particular 
deficiencies in the evidence with respect to his claim.  

In April 2002, the veteran filed a claim of entitlement to 
service connection for PTSD.  A letter was sent to the 
veteran in May 2002 which was specifically intended to 
address the requirements of the VCAA.  The letter emphasized 
the requirements needed to satisfy a claim for service 
connection for PTSD, which is not pertinent to the veteran's 
current increased rating claim.  However, VA's General 
Counsel has held the notice provisions of VCAA do not apply 
if, in response to a decision on a claim for which VA has 
already provided the VCAA notice, the claimant files a notice 
of disagreement (NOD) that raises a new issue.  See 
VAOPGCPREC 8-2003 (December 22, 2003).  

In accordance with VAOPGCPREC 8-2003, the notice provisions 
of VCAA are not applicable as to this increased rating claim.  
That is, because the veteran was provided with adequate VCAA 
notice in May 2002 in regards to his initial service 
connection claim, VA is not required to provide additional 
notice with respect to the subsequent "downstream" claim for 
an increased rating.  The Board therefore concludes, based on 
the VA OGC opinion, that furnishing the veteran with 
additional VCAA notice is not required.  See 38 U.S.C.A. 
7104(c) [the Board is bound in its decisions by precedent 
opinions of the chief legal officer of VA].

In any event, an additional letter was in fact sent to the 
veteran in November 2003 which also addressed the 
requirements of the VCAA in the context of the current 
increased rating claim.  That letter indicated that the RO 
was working on the veteran's claim for an increased rating 
for service-connected PTSD, and stated the requirements for 
such.  Specifically, the November 2003 letter stated: "To 
establish entitlement to an increased evaluation for your 
service-connected disability, the evidence must show that 
your service-connected condition has gotten worse."  

Thus, the May 2002 and November 2003 letters, along with the 
October 2003 SOC and April 2005 SSOC, not only notified the 
veteran of the evidence already of record, but also notified 
him specifically of the additional evidence that was needed 
in his case.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  The November 
2003 letter informed the veteran that VA was responsible for 
getting: "relevant records from any Federal agency.  This 
may include medical records from the military, from VA 
hospitals (including private facilities where VA authorized 
treatment), or from the Social Security Administration."  
Both the May 2002 letter and the November 2003 letter 
indicated that VA would assist the veteran by providing a 
medical examination or getting a medical opinion if necessary 
to make a decision on his claim.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  
The May 2002 letter stated that "If you have received 
private medical treatment, please submit your treatment 
reports, and/or statements from doctors who have treated you.  
The statements should show dates of examination, treatment, 
findings and diagnosis.  If you would like for us to obtain 
this information, please complete and return the enclosed VA 
Forms 21-4142, Authorization for Release of Information."  
The November 2003 letter informed the veteran that VA would 
make reasonable efforts to get "relevant records not held by 
a Federal agency.  This may include records from State or 
local governments, private doctors and hospitals, or current 
or former employers."  Additionally, the November 2003 
letter emphasized: "You must give us enough information 
about these records so that we can request them from the 
agency or person who has them 
. . . .  It's your responsibility to make sure that we 
receive all requested records that aren't in the possession 
of a Federal department or agency" (emphasis in original).  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The November 2003 letter stated: "Tell 
us about any other records that exist to support your 
claim."  This complies with the requirements of 38 C.F.R. 
§ 3.159(b) in that the veteran was clearly informed that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board finds that the May 2002 and November 2003 letters 
together properly notified the veteran of the information, 
and medical or lay evidence, not previously provided to VA 
that is necessary to substantiate the claim, and they 
properly indicated which portion of that information and 
evidence is to be provided by the veteran and which portion 
VA would attempt to obtain on behalf of the veteran.  Even 
though the May 2002 letter requested a response within 60 
days, both the May 2002 and November 2003 letters also 
expressly notified the veteran that he had one year to submit 
the requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one year period has since 
elapsed.  

The veteran was initially provided notice of the VCAA in May 
2002, prior to the initial adjudication of his claim, which 
was by DRO decision in July 2003.  Moreover, as discussed 
above the veteran was subsequently provided with VCAA notice 
as to the increased rating claim through the November 2003 
VCAA letter, and the claim was readjudciated subsequent to 
complete VCAA notice in the April 2005 SSOC.  The veteran was 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to the VA 
notice.  Thus, any VCAA notice deficiency has been rectified, 
and there is no prejudice to the veteran in proceeding to 
consider his claim on the merits.  

Moreover, the Court recently held in Mayfield v. Nicholson, 
No. 02-1077 (U.S. Vet. App. April 14, 2005) that timing 
errors such as this do not have the natural effect of 
producing prejudice and, therefore, prejudice must be pled as 
to it.  In Mayfield, the timing-of-notice error was found to 
be sufficiently remedied and cured by subsequent provision of 
notice by the RO, such that the appellant was provided with a 
meaningful opportunity to participate effectively in the 
processing of her claim by VA.  The veteran has pointed to no 
prejudice resulting from the timing of VA's notice. 

It is clear that the veteran, who is represented by an 
attorney in this matter, is well informed of the requirements 
of law with respect to his claim.  His attorney submitted a 
brief to the Board dated January 26, 2004 which reflects 
familiarity with the law, in particular the schedular 
criteria for increased ratings for PTSD.  Because there is no 
indication that there exists any evidence which could be 
obtained which would have an outcome of this case, no further 
VCAA notice is necessary.  See Dela Cruz v. Principi, 15 Vet. 
App. 143, 149 (2001) [VCAA notice not required where there is 
no reasonable possibility that additional development will 
aid the veteran].  

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  The veteran was provided VA PTSD 
evaluations in November 2002, July 2003 and March 2005, the 
results of which will be referred to below.  The reports of 
the medical examinations reflect that the examiners recorded 
the veteran's past medical history, noted his current 
complaints, conducted mental status examinations and rendered 
appropriate diagnoses and opinions.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  The veteran specifically indicated 
in his November 2003 substantive appeal (VA form 9) that he 
did not desire a Board hearing.  His counsel has submitted 
written argument on his behalf.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual disorders in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 
3.321(a), 4.1 (2004).

When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet App 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See Fenderson, 
12 Vet. App. at 126.

Assignment of diagnostic code 

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  Pernorio 
v. Derwinski, 2 Vet. App. 625, 629 (1992).

Specific schedular criteria - PTSD

PTSD is to be rated under the general rating formula for 
mental disorders under 38 C.F.R. § 4.130.  The pertinent 
provisions of 38 C.F.R. § 4.130 relating to rating 
psychiatric disabilities read as follows: 

100% Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation or own name.

70% Occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.

50% Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing effective 
work and social relationships.

30% Occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

10% Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2004).

Global Assessment of Functioning

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging between 81 and 90 reflect absent or 
minimal symptoms (e.g., mild anxiety before an exam), good 
functioning in all areas, interested and involved in a wide 
range of activities, socially effective, generally satisfied 
with life, no more than everyday problems or concerns (e.g., 
an occasional argument with family members).  GAF scores 
ranging between 71 and 80 reflect that if symptoms are 
present they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
family argument; no more than slight impairment in social, 
occupational, or school functioning (e.g., temporarily 
falling behind in schoolwork).  GAF scores ranging between 61 
to 70 reflect some mild symptoms (e.g., depressed mood and 
mild insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect more moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic 
attacks) or moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts with peers 
or co-workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores ranging from 31 to 40 reflect 
some impairment in reality testing or communication (e.g., 
speech is at times illogical, obscure, or irrelevant) or 
major impairment in several areas, such as work or school, 
family relations, judgment, thinking, or mood (e.g., 
depressed man avoids friends, neglects family, and is unable 
to work; child frequently beats up other children, is defiant 
at home, and is failing at school).  A score from 21 to 30 is 
indicative of behavior which is considerably influenced by 
delusions or hallucinations or serious impairment in 
communication or judgment or inability to function in almost 
all areas.  A score of 11 to 20 denotes some danger of 
hurting one's self or others (e.g., suicide attempts without 
clear expectation of death; frequently violent; manic 
excitement) or occasionally fails to maintain minimal 
personal hygiene (e.g., smears feces) or gross impairment in 
communication (e.g., largely incoherent or mute).  A GAF 
score of 1 to 10 is assigned when the person is in persistent 
danger of severely hurting self or others (recurrent 
violence) or there is persistent inability to maintain 
minimal personal hygiene or serious suicidal acts with clear 
expectation of death. See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV for rating 
purposes].

Analysis

Assignment of diagnostic code

The veteran's psychiatric disorder is currently rated under 
38 C.F.R. § 4.130, Diagnostic Code 9411 [PTSD] (2004).  
Diagnostic Code 9411 is deemed by the Board to be the most 
appropriate primarily because it pertains specifically to the 
diagnosed disability in the veteran's case (PTSD).  In any 
event, with the exception of eating disorders, all mental 
disorders including PTSD are rated under the same criteria in 
the rating schedule.  Therefore, rating under another 
diagnostic code would not produce a different result.  The 
veteran has not requested that another diagnostic code should 
be used.  Accordingly, the Board concludes that the veteran 
is appropriately rated under Diagnostic Code 9411.

Schedular rating

The veteran's service-connected disability is currently rated 
as 30 percent disabling.  
The veteran through counsel has suggested that a 70 percent 
rating is appropriate.
In essence, the veteran's attorney has pointed to certain 
symptomatology and has concluded that the presence of such 
symptoms warrants the assignment of a 70 percent rating.  

The Board's inquiry is based upon the schedular criteria.  To 
do otherwise would be error as a matter of law.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) [the Board may only 
consider those factors which are included in the rating 
criteria provided by regulations for rating that 
disability.].  


With respect to the criteria for the 50 percent level, there 
is no evidence of flattened affect.  The November 2002 VA 
examiner indicated that the veteran's affect was "ranging, 
congruent and appropriate"; the July 2003 VA examiner found 
the veteran's affect to be "full"; and the March 2005 VA 
examiner found that the veteran's "affect was appropriate to 
content."  

There is also no evidence of circumstantial, circumlocutory, 
or stereotyped speech.  The November 2002 VA examiner found 
the veteran's speech and thought processes were "linear, 
logical, and goal directed, of normal rate, rhythm, and 
prosody"; the July 2003 VA examiner found "speech is normal 
rate, tone, and dynamic"; and the March 2005 VA examiner 
found the veteran's speech was "fluent and of normal rate 
and well-articulated.  His speech patterns were logical, 
relevant, coherent, and goal directed."  

Although the veteran testified that he experienced panic 
attacks (see the hearing transcript at page 6), there is no 
evidence that such attacks occur more than once a week.  
Moreover, other evidence indicates that panic attacks do not 
occur.  The July 2002 VA examiner found that veteran was 
negative for panic attacks, and the March 2005 VA examiner 
noted that the veteran "did not report any panic attacks or 
panic-like symptoms."  Thus, a preponderance of the evidence 
is against the claim on this point.  

The evidence further shows the veteran has little or no 
difficulty in understanding complex commands, that his memory 
is impaired or that he exhibits impaired judgment.  Indeed, 
the veteran indicated to the November 2002 VA examiner that 
he was able to complete a four-year certification course for 
cutting and grinding in 2 1/2 years.  While the July 2003 VA 
examiner found the veteran's abstract ability was poor, the 
November 2002 VA examiner found that the veteran had "normal 
cognitive functioning with good capacity for abstraction and 
insight."  Moreover, the July 2003 VA examiner found the 
veteran's memory and concentration was intact and his insight 
and judgment was good.  

Additionally, the March 2005 VA examiner stated that the 
veteran had good memory and concentration, and was able to 
complete serial threes in 19 seconds without error and serial 
sevens in 50 seconds with two errors.   There is no evidence 
of impairment of short and long-term memory.  The November 
2002 VA examiner indicated normal cognitive functioning, as 
indicated above; the July 2003 VA examiner found the 
veteran's "memory and concentration are intact" and the 
March 2005 VA examiner found the veteran remembered 4/4 items 
on immediate recall, 3/4 items on delayed recall and was able 
to recall the last five presidents.  

There is little evidence of disturbances of motivation and 
mood.  The November 2002 VA examiner found the veteran's mood 
was generally matter of fact and his behaviors were 
appropriate, with no psychomotor extremes; the July 2003 VA 
examiner found the veteran's mood to be "okay," with 
thought processes that were logical sequential and goal-
directed; and the March 2005 VA examiner found the veteran's 
mood to be euthymic without significant depression, anxiety, 
or anger noted.  

With respect to difficulty in establishing and maintaining 
effective work and social relationships, the July 2003 VA 
examiner noted considerable hyperstartle and hypervigilance, 
which he felt would cause the veteran considerable 
occupational and other dysfunction in regard to 
relationships.  However, the veteran's own statements 
indicate that he has been able to establish and maintain 
effective work and social relationships.  Though the veteran 
indicated at the November 2002 VA examination that he was 
fired from a previous insurance job for punching his 
supervisor, he stated that he was subsequently employed as a 
tool sharpener for 28 years (he retired from that position in 
January 2005).  

During the November 2002 VA examination, the veteran did 
admit to missing a great deal of work and being disciplined 
for such.  However, he observes that his employer had 
accommodated him over the years due to his competency at his 
job.  This, at worst, is consistent with "occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily)" which is congruent with the 
currently assigned 30 percent rating.  

In addition to being steadily employed for many years, the 
veteran has also indicated that he had relationships at work 
and considered his siblings to be his friends.  He also 
stated he socialized appropriately with his family.  The 
veteran has been married five times, his most recently in 
1998, and he indicated in the March 2005 VA examination that 
he has a close and loving relationship with his current wife, 
with whom he shares several activities.  He also stated that 
he had an active social life, with VFW and Eagles Lodge 
memberships, and enjoys riding motorcycles with his friends.  
The veteran reported collecting guns, going fishing and 
repairing his home as his current activities and leisure 
pursuits.  

The above-cited evidence indicates the veteran has not met 
any of criteria under 38 C.F.R. § 4.130 for a 50 percent 
rating.  Although there are isolated and scattered references 
to problems which involve the criteria for a 50 percent 
rating, including the July 2003 examiner's comment that the 
veteran's abstract thinking was poor, this comment is not 
replicated in the remainder of the evidence, which shows that 
his cognitive ability is normal.  Similarly, although it 
appears that he was fired many years ago for assaulting a 
supervisor, although this is evidence to be considered it is 
far outweighed by his lengthy subsequent employment history.  

The Board additionally observes that the assigned GAF scores 
appear to be predominantly reflective of mild to moderate 
symptoms. The GAF scores assigned in November 2002, July 2003 
and March 2005, from 80 to 60 are reflective of mild to 
moderate impairment, which is consistent with a 30 percent 
disability rating

In short, the evidence does not support a conclusion that 
psychiatric pathology which is consistent with the assignment 
of 50 percent disability rating exists or is approximated.  

The evidence of record similarly does not indicate that the 
veteran meets the criteria for a 70 percent disability 
rating.  Specifically, the veteran denied suicidal thoughts 
at all three VA examinations.  The March 2005 VA examiner 
specifically found no evidence of obsessional rituals which 
interfere with routine activities.  Nor is there evidence of 
illogical, obscure or irrelevant speech, as discussed above.  
As discussed above there is no evidence of near-continuous 
panic.  The veteran was found to be euthymic in the March 
2005 VA examination, without any significant depression.  
There is no evidence of spatial disorientation, and the 
evidence shows the veteran maintains his personal appearance 
and hygiene.  There is no evidence of impaired impulse 
control, as the November 2002 VA examiner noted the veteran 
had "no verbal or physical aggression," the July 2003 VA 
examiner found him to be calm and pleasant and the veteran 
denied a history of aggression to the March 2005 VA examiner.  
The veteran did complain of an anger problem during the March 
2005 VA examination, such as with his assault on a previous 
supervisor; however, the veteran specifically denied impulse 
control problems currently.  

The evidence of record therefore does not support a 
conclusion that the veteran has met the criteria for a 70 
percent disability rating under 38 C.F.R. § 4.130.  Contrary 
to the assertions of the veteran's attorney, the assignment 
of a 70 percent disability rating is unwarranted.  

The record indicates that the veteran has not suffered total 
occupational and social impairment as would be required for 
the 100 percent disability rating.  There is no evidence of 
gross impairment to thought processes and communication, 
persistent delusions or hallucinations or grossly 
inappropriate behavior.  Nor is there a persistent danger of 
the veteran hurting himself or others, a disorientation to 
time or place, memory loss or inability to perform activities 
of daily living.  The veteran himself and his attorney do not 
so contend.  

Thus, a review of the evidence clearly indicates that 
symptomatology associated with the veteran's PTSD most 
closely approximates that associated with the currently 
assigned 30 percent evaluation.   
  
The veteran's attorney argues that the veteran's disability 
rating should not be based on his GAF score alone, and that 
the evidence indicates the veteran should be rated 70 percent 
disabling.  See the January 2004 Veteran's Brief.  The Board 
agrees with the first statement and disagrees with the 
second.  For reasons stated above, the Board believes that 
the evidence of record, taken in its entirety, portrays a 
disability picture which is consistent with the currently 
assigned 30 percent rating.  The evidence of record 
demonstrates that the veteran's PTSD is manifested by some 
impaired abstract thinking, nightmares and flashbacks that 
cause problems sleeping, hypervigilance and some difficulty 
with irritability in dealing with others.  This appears to be 
productive of reduced reliability in the work setting.  While 
in no way minimizing the effects of the veteran's PTSD, for 
reasons stated above the Board believes that such 
symptomatology fits squarely within the criteria for a 30 
percent rating. 
  
The veteran and his attorney, in the November 2003 VA Form 9, 
and the attorney in the January 2004 brief to the Board, have 
identified the veteran's symptoms as "nightmares, mistrust 
of others, avoidance phenomena; hyperstartle response; 
isolation; flashbacks; intrusive thoughts; hypervigilance; 
irritability".  They then make the leap that such symptoms 
entitle the veteran to a 70 percent rating.  However, this 
approach fails to adequately account for the specific 
schedular criteria, which they have not discussed.  The Board 
has no reason to doubt that the veteran has the symptoms he 
describes.  However, the key consideration is not whether 
such symptoms exist (they are in fact classic symptoms of 
PTSD and would be expected to exist) but rather whether such 
symptoms lead to "occupational and social impairment with 
reduced reliability and productivity" (50 percent) or 
"occupational and social impairment with deficiencies in 
most areas" (70 percent) due to specific difficulties (which 
are listed in the schedular criteria and have been discussed 
at some length by the Board above).  For reasons stated 
above, the Board has concluded that these criteria have not 
been met.  Merely listing PTSD symptoms and making a 
conclusory statement that a 70 percent rating is warranted, 
as the veteran and his attorney have done, is hardly 
persuasive. 
The Board additionally notes that its inquiry is not 
necessarily strictly limited to the criteria found in the VA 
rating schedule.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) [the criteria set forth in the rating formula for 
mental disorders do not constitute an exhaustive list of 
symptoms, but rather are examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating].  However, the Board has analyzed the 
medical evidence of record and has identified no 
symptomatology or other aspect of the veteran's service-
connected PTSD which would enable it to conclude that the 
criteria for a higher rating are met or approximated, and the 
veteran and his representative have pointed to no such 
pathology.

Fenderson considerations 

As discussed above, Fenderson allows for the assignment of 
staged ratings in cases, such as this one, in which an 
initial assignment of a disability rating has been appealed.

In this case, the medical evidence of record does not 
indicate that the veteran's service-connected PTSD has 
changed appreciably since the effective date of service 
connection, April 29, 2002.  The veteran has not identified 
any new symptoms or any increase in symptom frequency.  

Based on the record, indicating a relatively stable level of 
impairment throughout the course of the appeal, the Board 
finds that a 30 percent disability rating is properly 
assigned for the entire appeal period.

Extraschedular rating

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected PTSD 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2004) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that his service-connected disability warrants a higher 
rating.  Accordingly, in the absence of the matter being 
raised by the veteran or adjudicated by the RO, the Board 
will not address the veteran's entitlement to an 
extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).



Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's increased rating claim.  Contrary to the 
assertions of the veteran's attorney, the benefit of the 
doubt rule is not for application because the evidence is not 
in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for PTSD is 
denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


